                                           Case 3:21-cv-01385-CRB Document 5 Filed 04/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re GERALD STANLEY, C80900,                        Case No. 21-cv-01385-CRB (PR)
                                   8                     Plaintiff.
                                                                                              ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12           On February 25, 2021, the clerk filed as a new action a letter from plaintiff complaining
Northern District of California
 United States District Court




                                  13   about various conditions of his confinement at San Quentin State Prison (SQSP). The court

                                  14   notified plaintiff in writing at that time that the action was deficient because plaintiff did not file

                                  15   an actual complaint or pay the requisite $402.00 filing fee or, instead, submit a signed and

                                  16   completed court-approved in forma pauperis application, including a completed certificate of

                                  17   funds in the prisoner’s account and a copy of the prisoner’s trust account statement for the last six

                                  18   months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised that failure to file the requested items

                                  19   within 28 days would result in dismissal of the action.

                                  20           More than 28 days have elapsed; however, plaintiff has not provided the court with the

                                  21   requisite items or sought an extension of time to do so. The action accordingly is DISMISSED

                                  22   without prejudice.

                                  23           The clerk shall close the file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: April 12, 2021

                                  26                                                      ______________________________________
                                                                                          CHARLES R. BREYER
                                  27                                                      United States District Judge

                                  28
